Christopulos v Christopulos (2022 NY Slip Op 05984)





Christopulos v Christopulos


2022 NY Slip Op 05984


Decided on October 26, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 26, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
JOSEPH J. MALTESE
HELEN VOUTSINAS, JJ.


2021-01417
 (Index No. 705015/14)

[*1]Gregory Christopulos, respondent, 
vKatherine Christopulos, etc., et al., defendants, Nicholas Spyreas, appellant.


Nicholas Spyreas, Greenwich, Connecticut, appellant pro se.
The Dweck Law Firm, LLP, New York, NY (Jack S. Dweck and Christopher S. Fraser of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, for an accounting and to cancel a notice of mechanic's lien, the defendant Nicholas Spyreas appeals from an order of the Supreme Court, Queens County (Frederick D.R. Sampson, J.), dated January 29, 2021. The order, after a hearing, granted the plaintiff's motion to hold the defendant Nicholas Spyreas in civil contempt of court for his violation of an order of the same court entered September 30, 2019, to impose a sanction upon the defendant Nicholas Spyreas in the sum of $10,000, and to vacate two mechanic's liens filed by the defendant Nicholas Spyreas.
ORDERED that the order dated January 29, 2021, is affirmed, with costs.
In an order entered September 30, 2019, the Supreme Court, inter alia, prohibited the defendant Nicholas Spyreas from filing further mechanic's liens against the real property which is the subject of this action, without prior leave of court. Nevertheless, Spyreas filed a mechanic's lien against the subject real property on August 18, 2020. In an order entered December 3, 2020, the court, inter alia, directed a hearing on that branch of the plaintiff's motion which was to hold Spyreas in civil contempt for violation of the order entered September 30, 2019 (see Christopulos v Christopulos, 208 AD3d 747). On December 14, 2020, Spyreas filed another mechanic's lien against the subject real property.
In an order dated January 29, 2021, the Supreme Court, after a hearing, granted the plaintiff's motion to hold Spyreas in civil contempt for violation of the order entered September 30, 2019, to impose a sanction upon Spyreas in the sum of $10,000 for his contemptuous conduct, and to vacate the mechanic's liens dated August 18, 2020, and December 14, 2020, respectively. Spyreas appeals. We affirm.
Spyreas's contentions that the order on appeal is defective and that the Supreme Court was biased against him are meritless. Contrary to Spyreas's further contention, the plaintiff established that he was prejudiced by Spyreas's contempt (see Matter of McCormick v Axelrod, 59 NY2d 574, 583; El-Dehdan v El-Dehdan, 114 AD3d 4, 11, affd 26 NY3d 19).
Spyreas's remaining contentions are either improperly raised for the first time on appeal or without merit.
DILLON, J.P., CHAMBERS, MALTESE and VOUTSINAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court